Citation Nr: 0600890	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was previously before the Board in January 2004, 
when it was remanded for additional development.


REMAND

When this case was remanded in January 2004, the Board noted 
that the veteran asserted that he first sought treatment for 
symptoms of multiple sclerosis (MS) at the Lakeside VA 
Outpatient Clinic (VAOC) in Chicago, Illinois in 1976.  He 
states that the treating physician at the clinic suggested a 
diagnosis of MS.  The veteran claims he was also treated at 
VAOC Lakeside several more times through 1984.  The RO 
requested records from VAOC Lakeside several times with 
negative responses.  The veteran and his representative 
maintained that treatment for MS had occurred at VAOC 
Lakeside and that the treatment records may have been 
"retired" from the Lakeside facility.

Accordingly, the Board requested that the RO try again to 
obtain any treatment records from VAOC Lakeside.  
Specifically, the Board requested a search of all records, 
including retired records, as well as a detailed accounting 
of the procedures followed to obtain these records.  Four 
requests (January 2004, January 2005, May 2005, and July 
2005) were made by the VA Appeals Management Center (AMC) to 
VAOC Lakeside, as well as to its associated hospital, the 
Jesse Brown VA Medical Center (VAMC), also in Chicago, 
Illinois.  Each request was returned with a negative response 
and that no information could be found concerning the 
veteran.

Unfortunately, the requested development has not been 
completed.  The Board asked for VAOC Lakeside to provide "a 
specific and detailed accounting of the procedures followed 
to obtain these files," to include a search of retired 
records.  The AMC did request this information in their 
communications with VAOC Lakeside; however, no such 
information was provided.

Moreover, the veteran's representative contends that a full 
search for the treatment records did not occur.  In a 
September 2005 VA-Form 646 (Statement of Accredited 
Representative in Appealed Case), the representative stated 
as follows:

This representative called Lakeside on 09-19-05.  
The VA records employee looked up the veteran's 
name.  He said a search was made for the years 
1985, 86 & 87.  I asked about records for the 
periods in question[;] he said they did not have 
time to conduct such a search.  He said books of 
what records may be retired go back to at least 
1954.

Due to the veteran's continuing assertions that he was 
treated at VAOC Lakeside and the apparent lack of a complete 
search for such records, the Board is not reasonably certain 
that the records do not exist or cannot be obtained.  See 
38 C.F.R. § 3.159(c) (2005).  In fact, it appears from the 
information available, including that provided to the 
veteran's representative, that the search conducted pursuant 
to the Board's remand was perfunctory at best, and likely did 
not include a search for records prepared as early at 1976.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given those pronouncements, and the fact that the 
development sought by the Board in this case has not been 
completed, another remand is now required.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any treatment 
records from the Lakeside VAOC, as well 
as its associated hospital, the Jesse 
Brown VAMC, from 1976 to 1984.  This must 
include a search for records retired from 
either facility.  All records/responses 
received should be associated with the 
claims file.  Lakeside VAOC should 
provide a detailed account of the 
procedures followed to obtain the 
records, including a full search for 
retired records.  If any records sought 
are not obtained, the RO should notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

